Citation Nr: 1501027	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service-connection for arthritis of the spine, bilateral arms, and bilateral legs.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a urinary disability, to include enlarged prostate and benign prostate hypertrophy (BPH).

5.  Entitlement to service connection for an involuntary muscle movement disability, to include of the bilateral hands, and to include as due to an acquired psychiatric disability.

6.  Entitlement to service connection for an acquired psychiatric disability, to include one manifested by memory loss.

7.  Entitlement to a total disability based on individual unemployability (TDIU). 

8.  Entitlement to service connection for Gastroesophageal reflux disease (GERD) and a digestive disability. 

9.  Entitlement to service connection for scars, to include residuals of skin cancer on the abdomen, and on the bilateral knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Ms. N.H


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1993 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California. 

In October 2014, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  The Veteran contends that his memory problems are a symptom of a mental disability; thus, the Board has combined the previously separate issues of entitlement to service connection for memory loss and entitlement to service connection for an acquired psychiatric disability.

The Veteran filed a claim for entitlement to service connection for an involuntary muscle movement disability as a residual effect and symptom of a mental disability, as well as a claim for entitlement to service connection for bilateral hand disability, which he has described as "shaking, unable to make fine movements and manipulations" as a residual effect and symptoms of a mental disability.  The Board finds that the claim for entitlement to service connection for bilateral hand disability is included in the claim for service connection for an involuntary muscle movement disability.  Therefore, the Board has recharacterized the issues on appeal into one issue. 

The issues of entitlement to service connection for arthritis of the spine, bilateral arm, and bilateral leg, a right ankle disability, a right foot disability, a urinary disability (to include enlarged prostate and BPH), involuntary muscle movement disability (to include of the bilateral hands, and to include as due to an acquired psychiatric disability), an acquired psychiatric disability (to include one manifested by memory loss), and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  At an October 2014 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for GERD and a digestive disability.  

2.  At an October 2014 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for scars, to include residuals of skin cancer on the abdomen, and bilateral knee.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for GERD and a digestive disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for scars, to include residuals of skin cancer on the abdomen, and bilateral knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at the October 2014 videoconference Board hearing indicated that it his intent to withdraw the appeals for entitlement to service connection for GERD and a digestive disability, and entitlement to service connection for residuals of scars, to include skin cancer on the abdomen and knees.  (See Board hearing transcript pages 2 and 3.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review them.


ORDER

The appeal as to the issue of entitlement to service connection for GERD and a digestive disability is dismissed.

The appeal as to the issue of entitlement to service connection for scars, to include residuals of skin cancer on the abdomen, and on the bilateral knees is dismissed.


REMAND

Initially, the Board notes that the Veteran has reported that he is in receipt of Social Security Administration (SSA) benefits.  It is unclear from the record if SSA records may, or may not, include relevant evidence on all the Veteran's claimed disabilities.  Thus, the Board finds that SSA records should be obtained and associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Acquired Psychiatric Disability

The Veteran testified that he had "mental conditions and traumas" prior to service, which were aggravated by service.  He contends that while in service, he was temporarily strangled with a web belt, beaten in his sleep, had a hot laundry pin pressed against his arm, had a hot steam iron applied to his right wrist, was hazed during promotions (e.g. Chevrons punched into his collar, walking through a line of noncommissioned officers and being kicked and kneed in both legs), and was exposed to gang activity, torture, and rites of passage.  

In May 2009 correspondence, the Veteran reported that as a child, he was diagnosed with Attention Deficit Hyperactivity Disorder and "displayed alarming behavior with random verbal outbursts."  He also stated that in "my Junior High years I was often in trouble at school (fighting and calling names).  I also was caught killing birds and rodents  . . . I was accused of arson twice including my own home (Andrews AFB 1987 to 1989 OSI Office of Special Investigation).  . . . . .  I always heard voices as a youth but I was led to believe that it was just my conscious telling me right from wrong".  He reported that he gestured suicide (cut his arm) prior to service.  

The Veteran's January 14, 1992 report of medical history for enlistment purposes reflects that he reported frequent trouble sleeping, depression or excessive worry, and nervous trouble.  A January 14, 1992 MEPS (Military Entrance Processing Station) report reflects that the Veteran had a provisional diagnosis of anxiety.  The consultation report notes that the Veteran had a history of reactive anxiety following a house fire which occurred three to four months earlier, and he had lost 20 pounds and had some insomnia.  His appetite and sleep were noted to have returned to normal.  The impression was adjustment disorder with anxious mood.  The January 1992 report of medical examination for enlistment purposes reflects that the Veteran had adjustment disorder with anxious mood resolved.  His prognosis was good.  It was further noted that the Veteran worried about lost weight and anxious.

A June 1996 administrative remark reflects that the Veteran had had an alcohol related incident.  A July 25, 1997 STR reflects that the Veteran stated that most of the time he was "real jumpy".  It was noted that he had been taking Ritalin five years previously. 

The Veteran's Dental Health Questionnaires reflect that the Veteran denied nervousness in 1993, 1994, 1995, 1996, 1997, and 1998.  In addition, his reports of medical history in 1995, 1997, and 1998 reflect that he denied frequent trouble sleeping, depression or excessive worry, and/or nervous trouble of any sort.  His psychiatric system was normal upon examination.

A post-service January 2007 College Hospital (Costa Mesa) record reflects that the Veteran reported that he had been previously in seclusion or restraints for "being violent with Corpsman, being drunk in Japan in the Marines."  He also reported a history of physical or sexual assault.  A January 2007 Excel Physicians progress note reflects that the Veteran reported that he joined the Marines because he wanted to be killed.  

July 2008 records from a licensed clinical social worker (P. D.) reflect that the Veteran reported that he had been in the Marines and "loved it" but was discharged due to arthritis.  The Veteran also reported that he "killed and ate animals as a kid, always had 'outbursts'", and has always heard voices.  An August 2008 initial psychiatric evaluation report reflects that the Veteran reported auditory hallucinations, delusions, paranoia, mood swings, and insomnia.  The history of his present illness (HPI) was noted to 1.5 years after he was fired from his job.  He also reported a history of depression for the last 20 years, or since approximately 1988.  He reported that 12-13 years ago he tried to cut his wrist, his brother had bipolar affective disorder, and his grandmother had schizophrenia.  An October 2008 record from a licensed clinical social worker (P.D.) reflects that the Veteran disavows any motivation for anything except belonging once again to the military.  The records reflect that the Veteran had been seen by E. Lievanen (LCSW) in couples therapy and Dr. K. Oydeje for medications.

2012 VA records reflect that the Veteran was referred to BHIP (Behavioral Healthcare Intake Program) for evaluation/treatment for schizoaffective bipolar, and PTSD with a history of suicide attempt.  The Veteran reported that in the military, he would sometimes stay up for 3-4 days and then he would crash for a couple of days.  He also reported that he experienced military sexual trauma (MST) twice in service (once in basic training and once in infantry training), he also reported that he was in a combat zone in Northern Iraq teaching marksmanship to the Kurds and felt that his life was in danger while there. The Veteran reported that he started to notice hearing voices in the middle of his military career and that the more pressure and responsibilities he had, the worse the symptoms got.  The Veteran reported that he had been hospitalized for psychiatric reasons in 2006 and again in November 2011.  He was being treated at the Corona Regional Medical Center.  

A February 8, 2012 VA mental health note reflects that the Veteran reported that in service, he was "sexually abused by the ether bunny."  He stated that the ether bunny "comes to your bunk at night puts ether over your face drags you to some place and abuses you." 

The Veteran's DD 214 reflects that he did not have any foreign service.  It does not support that he would have been in Japan or Iraq.  It also reflects that his military occupational specialty (MOS) was as a personnel clerk and administrative clerk, which does not support his alleged stressor of being in Iraq training Kurds, or being infantry training where he alleges he was raped.  The Board also notes that the "ether bunny", another alleged stressor, is generally known as an "urban legend" (i.e. a modern folklore tale).  Nevertheless, the Veteran has alleged other personal assaults.  Thus, the Board finds that he should be provided with a personal assault stressor notice letter pursuant to 38 C.F.R. § 3.304(f)(5) (2014), and his complete military personnel record should be associated with the claims file.  In addition, VA should attempt to obtain all pertinent clinical records.  

Evidence that the Veteran was suspected of arson prior to service may be relevant to a discussion of his mental health.  Thus, VA should attempt to obtain criminal and/or fire records from Andrews AFB from 1987 to January 1992 which may list the Veteran as a witness and/or suspect.

Thereafter, if there is competent credible evidence which indicates that the Veteran may have an acquired psychiatric disability, which was causally related to, or aggravated by, active service, a VA examination and opinion should be obtained.  


Arthritis of the Spine, Bilateral Arms, and Legs 
Right ankle disability
Right foot disability

The Veteran contends that he has disabilities of the spine, arms, legs, ankle, and foot due to, or aggravated by, the physical demands of service, to include carrying heavy equipment and forced marching, on his underweight body.  The Veteran's STRs reflect complaints of the knees, but not of the spine or joints of the arms.  They also note that the Veteran reported a right arm fracture at age six and a left femur fracture at age 5.

The Veteran also contends that he was born with club feet, that his ankles were broken [for treatment], that he wore ankle/foot braces until age four months, and that this condition was aggravated by service.  The Veteran's report of medical examination for enlistment purposes notes that the Veteran had normal feet.  

If SSA records, or other records, reflect that the Veteran may have arthritis of the spine, leg, or arm, or a right foot or right ankle disability causally related to, or aggravated by, active service, or a service-connected disability, the Veteran should be scheduled for a VA examination.  The examiner should consider the entire claims file, to include the STRs, which reflect that the Veteran reported pre-service fractures of the right arm and left leg, that he had been a marathon runner, that he was on light duty and/or restricted to non-strenuous activity for a large portion of his service due to his knees and varicocele (i.e. two weeks of light duty - December 1994 STR; light duty - July 1995 STR; six weeks of non-strenuous activity - September 2, 1997 STR; seven days of convalesce leave -September 22, 1997 STR; four weeks of light duty - October 28, 1997 STR; six months limited duty with no prolonged walking, standing, marching, or heavy lifting or strenuous activity -November 1997 STR), and that the Veteran is service-connected for bilateral patellofemoral syndrome, and left foot ingrown toenails with paresthesia.  


Involuntary muscle movement disability

The Veteran contends that he has hand shaking and that he has been diagnosed with posttraumatic neuralgia of the upper extremity. (See Board hearing transcript, page 5.)  The Board acknowledges a private record which states that the Veteran has posttraumatic neuralgia; however, the evidence does not reflect that his neuralgia causes involuntary muscle movement.  

If SSA records, or other records, reflect that the Veteran may have an involuntary muscle movement disability causally related to, or aggravated by, active service or a service-connected disability, he should be scheduled for a VA examination and opinion. 

Urinary Disability

The Veteran is service connected for left testalgia, status post varicocelectomy with residual scar, which is rated under DC 7804-7525.

His STRs reflect that he reported a dull pain sometimes when he urinated.  (See September 1994 STRs.)  

A June 1999 VA examination report reflects that the Veteran complained of post void dribbling, mild obstructive voiding symptoms with hesitancy and double voiding, and that he occasionally strains to urinate.  He reported no incontinence, frequency or urgency.  A urinalysis indicated 1-3 WBCs and his prostatic fluid had 10-20 white cells per high power field.  The examiner's impression was:

Left testicular pain, associated with obstructive and irritative voiding symptoms and perineal pain with some postejaculatory pain.  Those findings, in combination with the finding of white cells in his prostatic fluid, suggest the diagnosis of chronic prostatitis/chronic pelvic pain syndrome.  He has no evidence of varicocele on the left remaining after his surgery.  I suspect with treatment his symptoms could be improved. 

A July 2007 examination by Dr. S. P. reflects that the Veteran reported that he urinates eight times a day at intervals of every two to three hours, has problems starting urination and that his urine flow is weak, hesitant, and with decreased force.  The impression was testalgia with a residual of urinary frequency.  He was also diagnosed with prostatic hypertrophy with urinary frequency.  The examiner opined that prostatic hypertrophy with urinary frequency is not at least as likely as not secondary to testalgia, status/post varicocelectomy.  

A January 2012 examination report (DBQ) reflects that the Veteran did not have a voiding problem, to include hesitancy, or a slow or weak stream, or other voiding dysfunction. 

When VA obtains an examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unfortunately, the  examination/opinions are not adequate because they do not provide an adequate discussion as to what symptoms are related to his service-connected disability.  In addition, the 2012 examination report does not note any voiding problems; however, the Veteran testified at the 2014 Board hearing that he has incontinence problems and urinary drainage.  

After additional examination, a supplemental opinion should be obtained which provides an adequate rationale as to whether it is a likely as not that the Veteran has a urinary disability, and if so, whether it is as likely as not that it is a symptom of his testalgia, or if it is a separate disability.  If the examiner provides a diagnosis of a disability separate from testalgia (e.g. infection, enlarged prostate, or BPH), the examiner should opine as to whether it is as likely as not that it is causally related to, or aggravated by, his testalgia.  


Entitlement to TDIU

The Veteran contends that he is unable to work due to his mental disability as well as his other disabilities.  The claim for TDIU is inextricably intertwined with the pending claims that are being remanded. The Board must defer adjudication of the TDIU issue until the intertwined issues are decided. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA PTSD personal assault stressor notice letter pursuant to 38 C.F.R. § 3.304(f)(5) (2014). 

2.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all treatment records for mental health, arthritis, urinary problems, foot problems, ankle problems, and involuntary muscle movements to include records from a.) College Hospital (Costa Mesa) from 2006 to present; b.) Excel Physicians from 2006 to present; c.) E. Lievanen (LCSW); d.) Dr. K. Oydeje; and e.) Corona Regional Medical Center from 2006 to present. 

After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, and associate them, if any, with the claims file. 

3.  Contact the SSA and obtain a copy of all agency records which granted or denied the Veteran benefits, including all medical records used to make a decision. 

4.  Contact the appropriate repository and attempt to obtain all investigation and/or criminal records with the Veteran listed as a witness and/or suspect in a house fire at Andrews Air Force Base from 1987 to 1992.  If the time frame is not reasonably feasible, it may be limited to August 1991 to January 1992.

5.  Obtain and associate a complete copy of the Veteran's military personnel records with the claims file.

6.  Thereafter, if, and only if, there is competent credible evidence of record which indicates that the Veteran may have a disability of acquired psychiatric, arthritis (spine, legs, arms), right foot, right ankle, or involuntary muscle movement, causally related to, or aggravated by, service or a service-connected disability, schedule the Veteran for an examination for that disability that addresses the questions raised by the record.  In doing so, the examiner should consider the factual background outlined above, and thus, a copy of this remand should be provided.

7.  With regard to a urinary disability, the Veteran should be scheduled for an examination after directive (1)-(5) are complete.   

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner.

The examiner should consider a.) the STRs (to include the September 1994 STR); b.) the June 1999 VA examination report; c.) the July 2007 VA examination report; d.) the January 2012 VA examination report.; and the Veteran's 2014 statement that he has incontinence problems and urinary drainage.  The examiner should provide an adequate rationale as to whether it is a likely as not that the Veteran has a urinary disability, and if so, whether it is as likely as not that it is a symptom of his testalgia found in service, or if it is a separate disability.  

If the examiner provides a diagnosis of a disability separate from testalgia (e.g. chronic infection, enlarged prostate, or BPH), the examiner should opine as to whether it is as likely as not that it is causally related to, or aggravated by, his testalgia. 

8.  Thereafter, after taking any other further development deemed necessary, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond. The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


